Citation Nr: 1705757	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  09-24 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for anxiety disorder not otherwise specified, previously evaluated as major depressive disorder.

2.  Entitlement to an evaluation in excess of 10 percent for patellofemoral syndrome with degenerative joint disease of the right knee.

3.  Entitlement to an evaluation in excess of 10 percent for patellofemoral syndrome with degenerative joint disease of the left knee, with a history of stress fracture of the left lower extremity.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from March 2001 to August 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  A February 2008 rating decision denied ratings in excess of 10 percent for the service connected disabilities of the knees.  A March
2009 rating decision granted entitlement to service connection for a major depressive disorder as secondary to the service-connected disability of the right knee and assigned an initial 10 percent disability rating, both effective December 8, 2008 (date of receipt of claim).  

Subsequently, an October 2009 rating decision increased the 10 percent rating for service connected major depressive disorder to 30 percent, effective December 8, 2008.  While the Veteran has been granted a rating increase of the evaluation of the mental health disability to 30 percent during the pendency of his appeal, this evaluation does not represent the highest possible benefit.  Thus, the issue remains in appellate status, as recharacterized above.  AB v Brown, 6 Vet. App. 35 (1993).

In March 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge and a transcript of the hearing has been associated with the electronic claims file.

The Board remanded the above issues for additional development in June 2011 and March 2014.  The matter again is before the Board.  

The March 2014 Board remand also included the issue of entitlement to service connection for a back disorder.  In an August 2016 rating decision, the RO granted entitlement to service connection for thoracolumbar degenerative joint disease with scoliosis and paraspinal muscle spasm, as well as left and right lower extremity radiculopathy (sciatic nerves), and assigned ratings and effective dates for those disabilities.  As the foregoing determination represented a complete grant of benefits with respect to the outstanding low back service connection claim and there is no indication that the Veteran has expressed disagreement with the assigned ratings or effective dates, no further consideration of these issues will be made herein.

As a final procedural matter, the Board recognizes that the final Supplemental Statement of the Case (SSOC) addressing the issues currently on appeal was erroneously sent to the Veteran's former representative; however, the SSOC was sent to the Veteran and subsequent correspondence, including the October 2016 letter indicating that the issues had been certified to the Board, were appropriately provided to both the Veteran and his current representative.  As such, the Veteran and his current representative have had ample opportunity to present any desired argument and any procedural irregularity has not prejudiced the Veteran.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disorder is manifested by symptoms such as restricted affect, depressed mood, irritability, anxiety, pressured and rambling speech, periods of tiredness, chronic sleep impairment, loss of interest in activities, concentration problems, memory problems, panic attacks once every couple of months, feelings of worthlessness and guilt, at least one report of suicidal thoughts during the appellate time period, and difficulty establishing and maintaining relationships, all resulting in occupational and social impairment with reduced reliability and productivity. 

2.  The Veteran's right knee disability is manifested by pain, slightly limited motion, and difficulty with stairs, squatting, and extended standing or walking, but not by objective evidence of flexion limited to 30 degrees or less; extension limited to 10 degrees or more; recurrent subluxation or objective evidence of lateral instability; dislocated semilunar cartilage with frequent locking, pain or effusion into the joint; or impairment of the tibia or fibula.

3.  The Veteran's left knee disability is manifested by pain, slightly limited motion, and difficulty with stairs, squatting, and extended standing or walking, but not by objective evidence of flexion limited to 30 degrees or less; extension limited to 10 degrees or more; recurrent subluxation or objective evidence of lateral instability; dislocated semilunar cartilage with frequent locking, pain or effusion into the joint; or impairment of the tibia or fibula.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent, but no higher, for anxiety disorder not otherwise specified, previously evaluated as major depressive disorder, have been met for the entire appellate time period.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9434 (2016).

2.  The criteria for a disability rating greater than 10 percent for patellofemoral syndrome with degenerative joint disease of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.40, 4.45, 4.71a, DC 5099-5003 (2016).

3.  The criteria for a disability rating greater than 10 percent for patellofemoral syndrome with degenerative joint disease of the left knee, with a history of stress fracture of the left lower extremity, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.40, 4.45, 4.71a, DC 5099-5003 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by letters to the Veteran in December 2007, December 2008, and July 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  The Board also notes that based in part on the Veteran's statements made during the Board hearing and subsequently his case was remanded for additional development.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records have been associated with the electronic claims file.  Private records have been associated with the claims file, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016).

In this case, the RO provided the Veteran with multiple VA examinations, most recently in November 2015 for the psychiatric disorder and in April 2016 for the bilateral knees.  The existing examination reports are thorough and supported by outpatient treatment records.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  The examinations also discussed the impact of the disabilities on the Veteran's daily living.  As such, the Board finds the reports sufficient on which to base a decision in this matter.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the multiple notice letters, association of VA treatment records, completion of multiple VA examinations, and the subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). 

Separate DCs identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him or her for times since filing his or her claim when his or her disability may have been more severe than at other times during the course of his or her appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Acquired Psychiatric Disorder

Currently the Veteran's disability rating is 30 percent for his service-connected psychiatric disorder.  The Veteran claims the rating does not accurately depict the severity of his condition. 

The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) .................. 30

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . .. . . . . . . . . . . . . . . . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name . . . . . . . . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, DC 9434 (2016). 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the DC.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV and DSM-5 (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders).  Id.  

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  The Board recognizes that GAF scores are not utilized in the DSM-5.

In June 2007, the Veteran sought treatment for lack of interest in activities that had been going on for one year.  He just wanted to lie in bed and not do anything.  He reported one previous episode 2.5 years previously when he had considered suicide, but had not actually attempted to kill himself.  The Veteran also endorsed symptoms that included panic attacks, restlessness, muscle tension, sleep problems, and irritability.  On examination, the Veteran was fully oriented, with a depressed mood, poor concentration, low self-worth, and feelings of guilt.  He denied suicidal or homicidal ideation or hallucinations.  His insight was fair and judgment good.  The treatment provider assigned a GAF score of 55.  In July 2007, the Veteran indicated that his friends believed that he was isolating himself.  He had feelings of worthlessness and lack of interest.  He also had occasional panic attacks.

The Veteran underwent a VA psychiatric examination in March 2010.  The Veteran indicated that he had never been married, but had a girlfriend to whom he felt he would eventually propose.  He was saving up money to do so.  The Veteran felt close to her and, although they had "little spats," he believed they had a stable relationship overall.  They both worked full time and had opposite schedules, but spent their free time together and enjoyed bowling, swimming, and going to visit friends.  The Veteran was an active member of the household - making decisions, helping with chores, shopping for groceries, and managing finances.  The Veteran loved his girlfriend's children and was involved in raising and caring for them.  His mother was deceased and he had a distant relationship with his father and step-mother, speaking with them every couple of months.  The Veteran had been adopted and was in contact with 3 siblings, having been raised with a sister with whom he had a close relationship.  He had contact with the other siblings every week by telephone and wished they could speak more often.  The Veteran's psychiatric symptoms included sadness / depression 5 days per week, with more intense periods 2 to 3 times per month.  He also experienced loss of interest in activities (such as writing poetry), feelings of worthlessness and guilt, sleep disturbances, low energy, persistent fatigue, concentration problems, and memory problems.  The Veteran denied suicidal ideation since 2005 or 2007, which was due to a conflict with an ex-girlfriend.  His coping mechanisms included chatting on social networking sites, talking with his girlfriend, or calling a friend.  On examination, the Veteran was appropriately dressed and groomed, with clear speech, full affect, melancholy mood, intact memory / attention, unremarkable thought processes and content, appropriate judgment and insight, and was fully oriented.  The Veteran denied inappropriate behavior or obsessive / ritualistic behavior, but did experience panic attacks once every couple of months.  The Veteran denied suicidal or homicidal thoughts and his impulse control was good without episodes of violence.  On testing, memory was normal.  He currently worked as a cashier for Speedway and the examiner assigned a GAF score of 58, indicative of moderate difficulty in social or occupational functioning.  

In June 2010, the Veteran described ongoing depressive episodes, occurring 1 to 2 days per month, at times lasting for more than a week.  During these periods there was loss of interest in activities, sleeping too much, poor energy, tiredness, and feelings of hopelessness and worthlessness.  There also were intermittent anxiety episodes and periods of feeling panicky.  The Veteran described how in 2005 he had experienced suicidal thoughts due to incidents involving a former girlfriend.  He did not carry through with his thoughts because he was attending church and felt that suicide was the wrong thing to do.  Presently, the Veteran was engaged to a woman with 2 children, with whom he had a good relationship.  He denied feelings of hopelessness or worthlessness and was not having suicidal or homicidal thoughts at that time.  At that time, the Veteran's GAF score was 55.  In November 2010, the Veteran discussed how the previous month he had gone to a high school reunion and that he had enjoyed meeting friends, but afterwards had felt depressed for a week.  At present, however, he was doing well.  He denied suicidal or homicidal ideation or hallucinations.  

In March 2011, the Veteran reported that he was looking for housing after breaking up with his fiancé after a two-year relationship.  He felt less burdened because he no longer had to care for her children and was keeping himself busy with work.  He denied suicidal or homicidal ideation or hallucinations.  In June 2011, the Veteran was feeling tired and sleepy, as he had come directly from his job working the nightshift for Speedway.  He denied suicidal or homicidal ideation or hallucinations.  

During his March 2011 Board hearing, the Veteran reported increased panic attacks, irritability, anger, and difficulty getting motivated for activities.  His most significant problems were at work, where he was having trouble dealing with irate customers.  He did go out socially with friends, when he had the chance, but that was infrequently because his friends were married and working full-time.  

In December 2011, the Veteran was working nightshifts for Speedway and found it very stressful at times because he worried about being robbed.  He denied suicidal or homicidal ideation or hallucinations.  Insight and judgment were fair, as was impulse control.  

The Veteran was afforded a VA examination in January 2012 with an addendum opinion provided in June 2012.  The examiner diagnosed anxiety disorder not otherwise specified, which in an addendum indicated was an extension of the previously service-connected major depressive disorder.  The Veteran reported "small panic attacks" several times per week, but the examiner concluded that the incident were simply periods of elevated anxiety and not panic attacks.  During these incidents, which generally happened at work, the Veteran remained capable of completing occupational tasks.  The Veteran had some sleep problems, but no loss of interest, depressed mood, or suicidal ideation.  That said, sometimes he "felt like a failure" and had some irritability.  The examiner estimated that the symptoms resulted in occupational and social impairment due to mild or transient symptoms that decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran lived alone, but sometimes stayed with his girlfriend of two months.  He did not report problems with social functioning, although work commitments cut into time he would prefer to spend with friends.  He had a close relationship with his girlfriend and enjoyed spending time with her.  He was in a bowling league with friends.  The Veteran did not get along with his father, but this was a long-term circumstance.  Currently, the Veteran worked in customer service at a gas station on the night shift, to which he attributed being tired all the time.  He also experienced stress at the prospect of being robbed while working at night.  The Veteran had generally adequate work reliability and productivity.  Although he was frustrated with some customers, he generally responded appropriately in his interactions.  The Veteran reported symptoms of anxiety and chronic sleep impairment.  There was no evidence of impaired judgment, impaired memory, difficulty understanding complex commands, or panic attacks occurring more than once per week.

In October 2012, the Veteran stated that he was trying to stay busy at work and had been volunteering at a local fire department.  He denied hallucinations or suicidal or homicidal ideation.  In January 2013, the Veteran reported that he had broken up with his girlfriend, but denied hallucinations or suicidal or homicidal ideation.  His memory was good, sleep okay, and concentration fair.  

In September 2013, the Veteran described worsening mood symptoms over the previous 2 to 3 months with depressed mood, irritability, anxiety, and sleep difficulties.  On examination, the Veteran was well-groomed, with normal speech, "okay" mood, restricted and reactive affect, normal thought processes, and fair insight and judgment.  He denied hallucinations, delusions, or homicidal or suicidal ideas, thoughts, or intent.  

In March 2014, the Veteran was fully oriented, with good eye contact, appropriate dress, normal speech, goal-directed thoughts, no hallucinations, no suicidal ideation, no homicidal ideation, and fair insight and judgment.  The Veteran described one past suicide attempt in 2003 or 2004 when he superficially nicked his neck with a broken piece of glass, but denied any current intent to kill himself.  He also noted mild panic attacks at work and was getting to the point where he was not sure if he could continue to deal with people.  He had intermittent depression, but also participated in activities with the volunteer fire department and a bowling league.  

In October 2015, the Veteran reported that he was tired and had been working 50 to 60 hours per week in order to be able to afford a car, which allow him to get a better job.  He had been feeling less depressed until he lost his previous car in August, after which he had been feeling down.  The Veteran had a plan to fix the situation, but it would take some time.  His sleep generally had been good because he was working and, consequently, tired, but he still had some sleep problems.  He denied suicidal ideation, intent, or plan.  He denied hallucinations or delusions and his thoughts were goal-directed.  The Veteran was fully oriented and insight and judgment were fair.

The Veteran was afforded a VA mental disorders examination in November 2015.  The examiner noted a diagnosis of bipolar disorder and while acknowledging the prior diagnoses of major depressive disorder concluded that the current symptoms were supportive of bipolar disorder that was less likely than not to be caused or aggravated by service.  The examiner concluded that this was the Veteran's sole mental disorder.  The bipolar disorder resulted in occupational and social impairment due to mild or transient symptoms that decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  Since his last examination, the Veteran had periods of living alone and also had lived with a girlfriend and her family.  His girlfriend had been addicted to prescription pills and the Veteran ended the relationship after she wrecked her car and was arrested for driving under the influence.  They broke up in January 2013.  Thereafter, the Veteran had lived alone in an apartment until moving to Tennessee in April 2014, where he had been living with his best friend, her husband, and their two children. Recently the Veteran had been paying the bills for the shared rental home due to financial issues with his friend and her spouse.  The Veteran had no contact with his biological parents, his adoptive mother had passed away, and he had no contact with his adoptive father for the past 4 years after a falling out.  The Veteran had a fair relationship with his sister, but infrequent contact with her.  The Veteran had been working 60 hours per week for General Electric trying to get caught up on rent due to a period of unemployment and currently was working 40 to 45 hours per week.  The financial strain and increased work had made him irritable.  The medication was helpful with his mood and he denied a history of suicide attempts or current suicidal or homicidal ideation.  The Veteran denied sleep problems, including nightmares, but did feel tired during the day.  He described his mood as generally good due to medication stabilizing his mood, although there was some irritability at work when he was overwhelmed.  The Veteran did experience some suicidal thoughts when he lost his car and was threatened with eviction.  He denied anxiety, except when under stress when he would feel anxious for 2 to 10 minutes until he calmed down.  There was pressured speech and elevated mood on examination.  He had disturbances of motivation and mood.  On evaluation, the Veteran was fully oriented, with appropriate hygiene.  Speech was clear and coherent and there was no evidence of significant cognitive impairment.  Eye contact and thought processes were appropriate.  Insight was adequate and judgment sound.  The examiner concluded that the Veteran was in no clear imminent risk of suicide.

In February 2016, the Veteran was noted to have good judgment and insight, an alert mood, and to be fully oriented.

As an initial matter, the Board recognizes that the most recent VA examination report of record, in November 2015, included the opinion that the Veteran's sole diagnosed psychiatric disorder was bipolar disorder and that it was unrelated to service.  As the Veteran already is in receipt of service connection for an acquired psychiatric disorder, however, the Board will attribute all reported symptoms during that examination to his service-connected psychiatric disorder.  As such, the Board concludes that the objective medical evidence and the Veteran's regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a 50 percent disability rating.  See 38 C.F.R. § 4.7 (2016). 

In reaching that conclusion, the Board notes that the Veteran's symptoms include restricted affect, depressed mood, irritability, anxiety, pressured and rambling speech, periods of tiredness, chronic sleep impairment, loss of interest in activities, concentration problems, memory problems, panic attacks once every couple of months, feelings of worthlessness and guilt, at least one report of suicidal thoughts during the appellate time period, and difficulty establishing and maintaining relationships.  The Board recognizes that all of the above-listed symptoms have not been noted at all times or in all records.  That said, the severity of the Veteran's mood disorder overall appears to have been essentially consistent for the entire appellate time period.  For this reason, staged ratings are not applicable.  See Fenderson, 12 Vet. App. at 119.  Therefore, as explained above, the medical and lay evidence supports the Board's conclusion that a 50 percent rating is warranted for the entire appeal period.

However, a rating greater than 50 percent is not appropriate for any period of time on appeal because the Veteran does not have occupational and social impairment with deficiencies in most areas.  He does not have symptoms such as obsessional rituals that interfere with routine activities; illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; spatial disorientation; neglect of personal hygiene; or an inability to establish and maintain effective relationships.  The Board recognizes that the Veteran had thoughts of suicide prior to the appellate time period and one period where he had suicidal thoughts during the appellate period when he lost his car and was threatened with eviction.  That said, the precise time period when he was experiencing suicidal ideation is unknown and given that the Veteran otherwise has consistently denied suicidal ideation during the appellate time period, the evidence of record does not warrant an increased rating based on the single report of suicidal ideation during the appellate time period.  As such, the greater weight of medical evidence strongly suggests that such symptomatology is primarily the result of sporadic fluctuation in the nature and severity of the Veteran's symptoms, as opposed to a sustained worsening.  In addition, the Veteran has reported regular panic attacks while at work, but the medical professionals have concluded that these frequent "panic attacks" simply were reactions to stress, which the Veteran dealt with in a few minutes in a normal manner.  The Veteran does appear to have instances of symptoms that would more closely be termed a panic attack, but these occur less than weekly.  It is clear that despite the stress and difficulty the Veteran experiences at his job, due to customer relations and the fear of being robbed, that he is able to deal with stressful situations appropriately.  In that regard, although the Veteran's does at times experience irritability with respect to the customers, there have been no violent incidents.  

As noted above, the Board acknowledges that a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan, 16 Vet. App. at 442; however, as the Court held in Mauerhan, without the examples noted in the rating criteria, differentiating a 50 percent evaluation from a 70 percent evaluation would be extremely ambiguous.  The Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV and/or DSM-5.  If the evidence demonstrates that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate equivalent rating should be assigned.  Id.  In this case, however, the Board concludes that the Veteran's psychiatric symptoms do not cause occupational and social impairment to the level contemplated for a 70 percent rating.  The Veteran's symptoms and the severity thereof have been fully contemplated in assigning the 50 percent rating. 

As to occupational and social functioning, the Veteran has been employed full time for the vast majority of the appellate time period, even working as many as 60 hours per week at times due to financial need.  As discussed above, the Veteran experiences significant stress and irritability at work due to the fear of being robbed and having to deal with certain customers while working the night shift at a gas station, but he has not had any violent outbursts and can regulate his stress levels.  As to social functioning, the Veteran was involved with a woman for multiple years during the appellate process, until he broke off the engagement due to her addiction problems.  There is no indication that the Veteran's psychiatric symptoms caused the break-up or prevented him from maintaining the relationship.  The Veteran maintains a good relationship with multiple friends and, indeed, has been living with one of his friends, her spouse, and their children.  Thus, the Veteran clearly is able to create and maintain relationships with others.  He also maintains a relationship with one of his sisters with whom he was raised and, at times, has been in contact with at least two other siblings.  The Veteran is estranged from his father, but it is unclear from the record whether the cause is due to the Veteran's service-connected psychiatric symptoms.

Thus, the greater weight of the evidence indicates that the Veteran has occupational and social impairment with reduced reliability and productivity.  He does have some deficiencies in several areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 50 percent rating assigned herein.  Again, in determining that a rating in excess of 50 percent is not warranted, the Board has considered the Veteran's complaints regardless of whether they are listed in the rating criteria, but for the reasons discussed above concludes that the Veteran's level of social and occupational impairment does not warrant a rating in excess of the currently assigned 50 percent rating. 

In summary, for the reasons and bases set forth above, the Board concludes that an increased rating of 50 percent, but no more, is warranted for the entire period of time that is covered by this claim.  See Fenderson, 12 Vet. App. at 119.

Bilateral Knees

The Veteran's right and left knee disabilities each are rated under DC 5099-5003 as analogous to degenerative arthritis.  In this regard, the Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2016).  The Veteran contends that his current ratings do not adequately compensate him for his knee disabilities.

DC 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, DC 5003 provides a 20 percent rating for degenerative arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on x-ray findings, above, will not be utilized in rating conditions listed under DCs 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate DCs, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate DCs, the compensable limitation of motion should be rated under the appropriate DCs for the specific joint or joints involved.  38 C.F.R. § 4.71a.

The general rating schedules for limitation of motion of the knee are set forth in 38 C.F.R. § 4.71a, DCs 5260 and 5261.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under DC 5260, a 10 percent disability rating is warranted for flexion limited to 45 degrees.  A 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  Under DC 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees.  A 20 percent disability rating is assigned for extension limited to 15 degrees.  A 30 percent disability rating is assigned for extension limited to 20 degrees.  A 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a.  In addition, separate ratings may be assigned for compensable limitation of both flexion and extension.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint).

The Veteran underwent a VA examination for his knees in January 2008.  The Veteran reported the occasional use of a brace for the knees.  He was able to stand for 45 minutes and walk 1 to 3 miles.  The Veteran reported pain on palpation, but denied giving way, instability, stiffness, weakness, locking, dislocation, subluxation, or effusion.  The Veteran had flare-ups of knee pain that were moderate and occurred in cold weather.  Climbing stairs aggravated the knee pain.  On examination, the Veteran's gait was normal.  Range of motion testing showed right knee motion from 0 to 120 degrees, with pain onset at 120 degrees.  In the left knee, the Veteran had motion from 0 to 125 degrees, with pain at 125 degrees.  There was crepitus and tenderness in both knees, but no clicks, snaps, grinding, instability, or patellar or meniscal abnormalities.  X-rays showed mild narrowing in the medial compartment of each knee.  The knee problems prevented sports and had mild effects on chores, shopping, and traveling.  

A May 2008 VA treatment record included the Veteran's complaints of his left leg giving out and having to support it but the record did not include any stability testing of the left knee.  

A September 2008 private evaluation of the lower extremities also is of record.  On examination, the Veteran had decreased strength, decreased range of motion, and crepitus in the bilateral knees.  Specific testing results, however, were not provided.

In March 2009, the Veteran underwent a VA examination for the knees.  The Veteran reported giving way, pain, and stiffness in both knees, but denied instability, weakness, incoordination, dislocation, subluxation, locking, or effusions.  He also denied flare-ups of pain in the knees.  He was able to stand for 15 to 30 minutes and walk for more than a quarter mile, but less than 1 mile.  He occasionally used a cane to assist in ambulation.  On examination, the Veteran's gait was normal without evidence of abnormal weight bearing.  There was pain at rest in both knees, but no crepitation, clicks, grinding, instability, or meniscal abnormality.  There was subpatellar tenderness.  Right and left knee motion was from 0 to 135 degrees, with objective evidence of painful motion.  That said, there was no objective evidence of pain following repetitive motion.  The Veteran currently worked as a hotel clerk and had no lost time from work in the previous year due to the knee problems.

The Veteran was afforded a VA examination for the knees in March 2010.  The Veteran reported progressively worsening symptoms regarding the knees.  He endorsed giving way, instability, pain, stiffness, and weakness, but not incoordination, locking, effusions, inflammation, or dislocation / subluxation.  He also denied flare-ups.  The Veteran was able to stand for 1 hour, but was unable to walk more than a few yards.  On examination, the Veteran's gait was antalgic.  The right and left knees were tender on palpation and had guarding of movement, but no crepitus, clicks, snaps, grinding, or instability.  There was no patellar or meniscal abnormality.  Range of motion testing of the left knee was from 0 to 125 degrees and right knee motion was from 0 to 112 degrees.  The examiner indicated that there was objective evidence of pain on motion, but no indication at what point the pain started.  Following repetitive motion, bilateral knee flexion was decreased to 110 degrees due to pain.  There was no joint ankylosis.  X-rays showed mild narrowing in the medial compartment in both knees, with small joint effusions.  The Veteran denied any lost work in the last year due to his knee problems, but there were effects on employment that required him to sit when he had been standing for up to an hour.  In addition, the effects on his usual daily activities from the knees were severe as to shopping and sports; moderate as to chores, exercise, recreation, and driving; mild as to traveling; and none as to feeding, bathing, dressing, toileting, and grooming.   

During his March 2011 Board hearing, the Veteran reported that his knees were unstable and had given out, resulting in falls.  There had been worsening since the last VA examination, including more limited flexibility.  The instability occurred in the left knee, approximately 5 or 6 times per work shift, but there also was concurrent increased weakness in the right knee.  

The Veteran was afforded a VA examination for his knees in December 2011.  The Veteran reported flare-ups of knee pain where the symptoms were much worse than usual, precipitated by standing, sitting, or squatting.  At work, after standing for an extended period of time he had to sit and rest for a few minutes before returning to work.  On examination, right and left knee flexion was to 140 degrees or more, without evidence of painful motion.  He also had full bilateral knee extension.  Motion was unchanged following repetitive motion testing and the examiner indicated that there was no functional loss due to the knees.  There was no tenderness to palpation and muscle strength was normal bilaterally.  The knees showed no evidence of instability on testing and there was no history of recurrent patellar subluxation or dislocation.  The examiner noted a leg length discrepancy of a half inch.  There was no meniscal condition and the Veteran did not use an assistive device for locomotion.  

In October 2015, the Veteran reported that his knee pains were a bit worse due to extra walking as a result of working 50 to 60 hours per week, but his gait was observed to be within normal limits.

In February 2016, the Veteran reported bilateral knee pain, right greater than left.  The pain had been present since service, but had been worsening in the past 6 months and now occurred on a weekly basis.  He experienced a "pressure" type pain with popping and radiation on the right side.  This occurred once or twice per day and at such times the Veteran had some difficulty with weight bearing.  On examination, there was crepitus on range of motion, but stability testing of the knees was negative for laxity or other problems.  Knee reflexes were normal.  A subsequent February 2016 record indicated that the Veteran had mild degenerative changes in the knees and the treatment provider recommended physical therapy and medication management.

The Veteran was afforded a VA examination in March 2016.  There were noted diagnoses of left tibial stress fracture, bilateral patellofemoral pain syndrome, and bilateral degenerative arthritis.  The Veteran reported flare-ups of knee pain with extended kneeling or squatting, as well as working on hilly terrain or using stairs too often.  There was functional loss due to an inability to run, participate in sports, or perform work activities in a kneeling position in the same way as prior to his knee problems.  On examination, the Veteran had full right and left knee ranges of motion, with noted pain on both extension and flexion.  There was evidence of pain on weight bearing and tenderness to palpation.  Repetitive use testing did not result in any additional functional loss in either knee.  The examination did not take place during a flare-up, which would result in pain, weakness, and lack of endurance.  The examiner estimated that during flare-ups the Veteran's range of motion would be limited to 130 degrees of flexion, with full extension.  Muscle strength testing showed normal muscle strength in the bilateral flexors and extensors.  There was no evidence of muscle atrophy.  The Veteran denied a history of recurrent subluxation, lateral instability, or recurrent effusion.  Stability testing of each knee was entirely normal.  The Veteran had no history of or current meniscal conditions.  There were no associated scars and the Veteran did not use any assistive devices for the knees.  The knee problems would affect occupational functioning involving repetitive stairs or ladder activities, jumping from a height of 3 feet or more, or very brisk and prolonged walking or some degree of running.

The Board finds no objective evidence that would warrant a rating greater than 10 percent for the Veteran's right or left knee disability.  In this regard, the Board notes that VA must consider all the evidence of record to determine when an ascertainable increase occurred in the rated disability.  See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson v. West, 12 Vet. App. 442 (1999).

A 20 percent rating is not warranted under DC 5003 because there is only one joint involved in each extremity (i.e. the knee joint) and, in any case, there is no evidence of frequent incapacitating episodes due to the Veteran's knee problems.  The Veteran has consistently denied any lost work time due to the knees and has not otherwise reported incapacitating episodes due to the knees.  In addition, the Veteran has had full extension in each knee throughout the appellate time period and, at worst, 112 degrees of flexion.  Even during flare-ups of pain and/or after repetitive motion, no testing has shown range of motion to be less than 0 to 110 degrees.  As there is no medical evidence of record indicating limitation of flexion to 30 degrees or less, a 20 percent rating is not applicable under DC 5260.  38 C.F.R. § 4.71, Plate II.  As the Veteran does not have extension limited to 10 degrees or more, a separate or higher rating under DC 5261 is not warranted.  Id.  In summary, a higher or separate rating is not warranted under DCs 5003, 5260, and 5261 for either the right or left knee disability.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  The General Counsel stated that compensating a claimant for separate functional impairment under DCs 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97.  In this opinion, the VA General Counsel held that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that a separate rating must be based upon additional disability.  Additionally, in VAOPGCPREC 9-98, the VA General Counsel held that if a veteran has a disability rating under DC 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.

The Board has considered the Veteran's reports of regular instability or giving way, primarily in the left knee.  In that regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss symptoms associated with instability of the left knee.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  That said, the Veteran has been inconsistent in his reports of instability and/or giving way of the knees, particularly the left.  Most recently, during the April 2016 VA examination the Veteran denied instability or subluxation of either knee.  Moreover, the medical evidence of record universally has found no evidence of laxity, instability, or subluxation of either knee on examination.  Both medical examiners and treatment professionals have considered the Veteran's reports of one or both of the knees giving way, resulting in falls, but have concluded that the Veteran does not have laxity or instability in the knee.  The Board observes that the Veteran's problems with the lower extremities are complicated by a leg length discrepancy and right and left lower extremity radiculopathy.  In light of the foregoing problems in the lower extremities not involving the knees, the Veteran's inconsistent statements regarding the existence of instability or giving way, and the complexity of his medical condition with respect to the right and left lower extremities, the Board finds the Veteran's lay attributions of instability or giving way due to the left knee of less probative weight than the opinions of multiple medical professionals.  As such, the Board concludes that a separate rating under DC 5257 for the Veteran's subjective reports of left knee instability or giving way is not warranted for any period on appeal. 

In addition, no higher or alternative rating under a different DC can be applied.  The Board notes that there are other DCs relating to knee disorders, such as DC 5256 (ankylosis of the knee), DC 5258 (dislocated semilunar cartilage), DC 5259 (removal of semilunar cartilage, symptomatic), DC 5262 (impairment of the tibia and fibula), and DC 5263 (for genu recurvatum).  The Veteran's right and left knee disabilities are not manifested by nonunion or malunion of the tibia and fibula, or genu recurvatum, although the Board does acknowledge a past history of left tibial fracture.  There is no evidence or suggestion of dislocated or removed meniscal cartilage.  The Veteran has denied locking of either knee.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  The Veteran is able to move his right and left knees, albeit with some limitation of motion, so they are clearly not ankylosed.

The Board notes that the Veteran's functional loss was considered, as the medical evidence shows that the Veteran has consistently complained of pain in the right and left knees.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the limitation of motion documented in the medical records as resulting from pain is already contemplated in the disability rating currently assigned.  Moreover, the Board notes that while multiple examiners have found additional limitation due to pain on repetitive motion or due to flare-ups of pain, at no point has the actual or estimated loss of motion been less than 110 degrees of flexion.  The Board also finds it extremely significant that multiple examination and treatment records have noted normal muscle strength and the absence of muscle atrophy.  Thus, despite the Veteran's reported problems associated with the right and left knees, he clearly is able to use the knees in close to a normal manner, to include duration of use, and, in fact, does so.  See 38 C.F.R. § 4.40 (noting that, "A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.").  There is otherwise no evidence of significant impairment of motor skills, muscle function, or strength attributable to the Veteran's right or left knee disability.  Consequently, the Board finds that a higher disability rating based on functional loss is not warranted.

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a rating greater than 10 percent for the Veteran's right or left knee disability.  Furthermore, the Board concludes that this award is warranted for the entire period under which this appeal has been pending, and that assignment of staged ratings is not for application.  Hart, 21 Vet. App. at 505.

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected psychiatric and right and left knee disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's psychiatric and right and left knee disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

As to the Veteran's psychiatric disorder, the Veteran reports symptoms such as restricted affect, depressed mood, irritability, anxiety, pressured and rambling speech, periods of tiredness, chronic sleep impairment, loss of interest in activities, concentration problems, memory problems, panic attacks once every couple of months, feelings of worthlessness and guilt, at least one report of suicidal thoughts during the appellate time period, and difficulty establishing and maintaining relationships.  As discussed above, the Board finds that the current 50 percent rating under DC 9434 contemplates these and other symptoms.

As to the right and left knee disabilities, the Veteran experiences pain, slightly limited motion, and difficulty with stairs, squatting, and extended standing or walking.  These symptoms are contemplated in the current separate 10 percent ratings assigned under DC 5099-5003.

Finally, the Board notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran has not alleged, nor does the evidence indicate, that the combined effects of his service-connected disabilities require extraschedular consideration.

Further, there is no medical evidence indicating that the disability on appeal combines or interacts with his other service-connected disabilities, either separately or together, in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In addition to the foregoing, the Board notes that if the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  The Veteran has been working full time for essentially the entire appellate time period and there is no other evidence of unemployability due to his service-connected disabilities.  As such, the issue of entitlement to TDIU has not been raised and need not be further addressed.



ORDER

Entitlement to an increased rating of 50 percent, but no greater, for anxiety disorder not otherwise specified, previously evaluated as major depressive disorder, is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for patellofemoral syndrome with degenerative joint disease of the right knee is denied.

Entitlement to an evaluation in excess of 10 percent for patellofemoral syndrome with degenerative joint disease of the left knee, with a history of stress fracture of the left lower extremity, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


